DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 15, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-20 are pending and under consideration in this action.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new matter as the claims recite the limitation: " wherein the cobalt acetate compound is at least 1 wt.% of the mixture, based on the total weight of the mixture, and the cobalt sulfate is at least 3 wt.% of the mixture, based on the total weight of the mixture.” There is no support in the specification for this limitation. In particular, an open upper end of the aforementioned ranges was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses that the cobalt acetate compound may be present in an amount of from 1-3 wt.% (original claim 11), and that cobalt sulfate compound may be present in amount of from 3-9.5 wt.% (original claim 12), but does not appear to describe the instantly claimed limitation. There is no guidance in the specification to select amounts of cobalt acetate compound that are greater than 3 wt.% and select amounts of cobalt sulfate compound that are greater than 9.5 wt.%, and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
Claims 2-10 and 13-20 are subsequently rejected as they ultimately depend from claim 1, thus incorporating the limitation discussed above, and do not remedy the issue discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita (US 2009/0078014 A1; published Mar. 26, 2009) and Knochenmus et al. (Knochenmus) (US 2011/0152363; of record).
Applicant claims a seed, soil, or plant treatment composition comprising:
a mixture of mineral chelates and mineral salts, the mineral chelates including a cobalt acetate compound and the mineral salts including a cobalt sulfate compound,
wherein the cobalt acetate compound is at least 1 wt.% of the mixture, based on the total weight of the mixture, and the cobalt sulfate is at least 3 wt.% of the mixture, based on the total weight of the mixture.

Yamashita discloses a soil amendment/foliar nutrient composition. The compositions are aqueous compositions that include a carbon skeleton energy component (CSE); a macronutrient; a vitamin cofactor; a complexing agent; and at least one of exotic micronutrient component and an ionophore component (abstract). The compositions find use in improving soil and foliar nutrient applications (para.0068). The compositions may also be used to control soil borne pests and pathogens; improve water filtration; improve mineral release; enhance water holding capacity of soil; mellow soil textual qualities; enhance the decomposition of plant tissues and accelerate degradation of potentially toxic chemicals and/or allelopathic chemicals; improve root mass in plants grown in treated soil; and the like (par.0076).
In an embodiment, the total amount of macronutrient component(s) in the composition may range from about 0.01% to about 25% w/w, e.g., from about 1% to about 20% w/w, e.g., from about 1 to about 15% w/w (para.0019). Among the exemplary macronutrient components include cobalt sulfate, copper sulfate, and potassium zinc sulfate (para.0022, 0025).
In many embodiments, the total amount of micronutrient component(s) in the compositions may range from about 0.01% to about 25% w/w, e.g., from about 1% to about 20% w/w, e.g., from about 1 to about 15% w/w (par.0027). Among the exemplary micronutrient components include cobaltic acetate, cobaltous acetate, and cobaltous sulfate (par.0034). 

Yamashita does not appear to teach express examples of mixtures of cobalt acetate and cobalt sulfate, examples wherein in the mineral chelates further include mineral chelates, as claimed in claims 2, 4, and 5, examples wherein the mineral salts further include mineral salts, as claimed in claims 3, 4, 6 and 7, the combinations claimed in claims 8, 9, and 10, the weight percentages of the metal chelates and salts taught in claims 11-18 or the composition further comprising larch arabinogalactan. Knochenmus is relied upon for these disclosures. 

Knochenmus discloses inorganic mineral chelated compositions and methods of making and using such compositions (page 1, paragraph 12). Knochenmus discloses methods of applying the product for agricultural purposes. It is possible to transfer nutrients to a mammal through treatment of soil or plants on which it grazes (page 2, paragraph 14).
Knochenmus discloses the mineral product may include one or more mineral chelated lactates in addition to other components. The mineral product may include one or more metal sulfates, such as sulfates of manganese, zinc, copper or combinations thereof. The one or more mineral chelated lactates may be a cobalt lactate compound, zinc lactate compound, copper lactate compound or manganese lactate compound.
Regarding claims 2, 4, and 5, Knochenmus discloses flats 29 and 30 were treated with chelated mineral, cobalt, zinc, copper and manganese lactate at 50 and 125 g/acre (page 16, paragraph 69). In Flat 29, the concentration of manganese lactate is 27 ppm; copper lactate is 2 ppm; zinc lactate is 110 ppm; and cobalt lactate is 4.67 ppm (page 16, Table 5).
Regarding claims 3, 6, 7, and 8, Knochenmus discloses Flats 23 and 22 had the best growth, over 200% of the control. Flat 23 was treated with 1238 grams/acre Cobalt Lactate Mineral Complex I and Flat 22 at 250 grams acre with Cobalt Lactate Mineral Complex I. Flat 23 was planted at exactly the same application rate of cobalt lactate as in 2008, 1 ppm based upon soil, and led the series at 251% of the control flat. Cobalt Lactate Mineral Complex I contains cobalt lactate, zinc sulfate, manganese sulfate, copper sulfate (page 13, paragraph 64). In Flat 29, the concentration of manganese sulfate is 63 ppm; copper sulfate is 5 ppm; zinc sulfate is 122 ppm and cobalt lactate is 5.92 ppm (page 13, Table 4). 
Regarding claim 19, Knochenmus discloses the higher level of soil treatment minerals, at least in part, from the higher application rate of chelated minerals, cobalt, zinc, copper and manganese lactate in Flat 23 resulted in increased minerals being taken up by the grass in that flat. A look at the data shows that sulfur, magnesium, calcium, iron, manganese, zinc and cobalt were all higher or in the high-end range of plant mineral content for Flat 23 against all other treatments. The formulation includes chelated minerals, cobalt, zinc, copper and manganese lactate, hence the increased sulfur content (also important for plant growth), a small amount of Yucca extract, two enzymes and larch arabinogalactan (page 13, paragraph 66).
Knochenmus discloses the one or more mineral chelated lactates may be present in an amount of about 15% to about 20% of the product by weight. The one or more metal sulfates may be present in an amount of about 2% to about 10% of the product by weight.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yamashita and Knochenmus and formulate a composition that comprises a mixture of cobalt acetate and cobalt sulfate. Yamashita teaches compositions for improving soil and foliar nutrient applications comprising a macronutrient component and a micronutrient component. Since Yamashita discloses that exemplary macronutrients include cobalt sulfate and copper sulfate, and exemplary micronutrients micronutrients include cobaltic acetate, cobaltous acetate, and cobaltous sulfate, one of ordinary skill in the art would have found it obvious to try various combinations of macronutrients and micronutrients to obtain a growth stimulating composition. Applicant uses the transitional phrase “comprising”, which indicates that other active components can be used in the compositions. As such, one of ordinary skill in the art would have been motivated to use any of the combinations of macronutrients and micronutrients, including cobalt sulfate and cobalt acetate, with a reasonable expectation of success. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional plant nutrients, macro and micro, used to enhance plant growth set forth prima facie obvious subject matter. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yamashita and Knochenmus and formulate composition combinations as claimed in claims 2-10. Yamashita discloses that exemplary macronutrients include cobalt sulfate and copper sulfate, and exemplary micronutrients include cobaltic acetate, cobaltous acetate, and cobaltous sulfate. One of ordinary skill in the art would have been motivated to add other nutrients that provide enhanced plant growth, such as the combinations of mineral chelated lactates and mineral metal sulfates taught by Knochenmus. Knochenmus discloses the use of various combinations of the mineral chelated lactates and mineral metal sulfates increase plant growth and the nutrients in the plants. The combinations include cobalt lactate, zinc sulfate, manganese sulfate, and copper sulfate and cobalt, zinc, copper and manganese lactate. One of ordinary skill in the art would have been motivated to use experimentation and optimization to try different combinations to determine the ones that provide the best outcomes, including cobalt acetate, cobalt sulfate, zinc lactate and zinc sulfate, as claimed in claim 8; cobalt acetate, cobalt sulfate, copper lactate and copper sulfate, as claimed in claim 9, cobalt acetate, cobalt sulfate, manganese lactate, and manganese sulfate, as claimed in claim 10, with a reasonable expectation of success. Each of the components are taught in the art individually or in combination to provide enhanced growth as macronutrient and micronutrient composition. As such, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional plant nutrients, macro and micro, used to enhance plant growth set forth prima facie obvious subject matter. 
Regarding the weight percentages claimed in claims 11-18 and 20, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the weight percentages for the most result effective compositions. Yamashita discloses that compositions may comprise about 1% to about 20% w/w of macronutrient component(s) and about 1% to about 20% w/w of micronutrient component(s). Knochenmus discloses the one or more mineral chelated lactates may be present in an amount of about 15% to about 20% of the product by weight. The weight percentages of the metal sulfates claimed fall within the weight percentages of the metal sulfates taught by Knochenmus of about 2% to about 10% of the product by weight. Regarding claim 20, one of ordinary skill in the art would have been motivated to use the weight percentage of 0.40 wt.% to 0.75 wt.% because Knochenmus et al. teach a small amount of Yucca extract, two enzymes and larch arabinogalactan are used in the composition. One of ordinary skill in the art would have been motivated to use the guidance of the prior art teachings to determine the weight percentages of the individual components. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
	Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered. In light of Applicant’s claim amendments, a new rejection citing a new combination of references not previously cited is set forth above. However, as the new Yamashita reference appears to have similarities to the previously cited Yamashita reference, in the interest of compact prosecution, arguments in Applicant’s Remarks that appear to be potentially relevant to the new rejection set forth above are addressed herein below.

(1) Applicant argues cobaltic acetate and cobalt sulfate are each included among numerous micronutrients and macronutrients, and there does not appear to be any indication that either of them is a preferred ingredient, and there is no teaching or suggestion in Yamashita to use cobalt acetate and cobalt sulfate in combination.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Both cobaltic acetate and cobalt sulfate are disclosed as exemplary micro- or macronutrient that may be used in the composition. Furthermore, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional plant nutrients, macro and micro, used to enhance plant growth set forth prima facie obvious subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14-15, and 18-19 of U.S. Patent No. 10,570,066 (‘066) in view of Yamashita (US 2009/0078014 A1; published Mar. 26, 2009). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each application is drawn to a seed, soil, or plant treatment composition comprising: a combination of cobalt sulfate and cobalt lactate; a combination of manganese sulfate and manganese lactate; a combination of zinc sulfate and zinc lactate. Each is drawn to the composition that further comprises a copper sulfate and copper lactate compound. The weight percentages of the components of the seed, soil, or plant treatment are within the same ranges. U.S. Patent No. ‘066 differs from the instant invention in that the instant invention comprises a mineral chelate of cobalt acetate. It for this reason Yamashita is added as a secondary reference. Yamashita teaches a composition for soil amendment and foliar nutrient application (Abstract). Yamashita teaches the composition comprises a micronutrient component including cobaltic acetate, cobaltous acetate, and cobaltous sulfate, which may be present in an amount ranging from about 1% to about 20% w/w. One of ordinary skill in the art would have been motivated to add an additional cobalt micronutrient, such as cobalt acetate, to the composition as these components are known to be used in compositions that promote the growth of plants. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘066. 

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered. Applicant requests the double patenting rejection be held in abeyance until allowance subject matter is determined. Thus, the double patenting rejection is maintained at this time.

Conclusion
Claims 1-20 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616